DETAILED ACTION
Amendment received 24 June 2022 is acknowledged.  Claims 1-21 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Pub. No. 2007/0144298) in view of Parazynski (US Pub. No. 2019/0041891).  Note that Miller incorporates by reference as per ¶23 Wang (US Patent No. 5,762,458).

As per Claim 1, Milller discloses a control system (38) for a robotic surgical tool (22, 24, 32) (Figs. 1, 3; ¶19-23, 26-28), the control system (38) comprising:
a handpiece (e.g., 44) (Figs. 1, 3; ¶22-23, 26), comprising:
a body (46) (Fig. 1; ¶22);
a joystick (148) extending from the body (46; 54/134) (Miller at Fig. 1, ¶22; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33);
a rotatable (via 170) shaft (150) extending from the body (54/134) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-51); and
a plurality of sensors (182, 154, 172) comprising a body sensor (182) embedded in the body (54/134) and configured to detect motion of the body (54/134) in three-dimensional space (Wang at Figs. 1, 8, 8A; 2:32-3:32, 8:15-62), a force sensor (154) configured to detect forces applied to the joystick (148) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33), and a shaft sensor (172) configured to detect rotary displacement of the shaft (150) relative to the body (54/134) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-51); and
a control circuit (38) communicatively coupled to the plurality of sensors (182, 154, 172) and a proximity detection system (54, 56 in Miller; 70 in Wang) (Miller at Figs. 1, 3 and ¶19-23, 26-28; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8), the control circuit (38) configured to:
receive proximity signals (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) from the proximity detection system (54, 56 in Miller; 70 in Wang) (Figs. 3-8; ¶26-36), wherein the proximity signals (as per 104 in Fig. 8 of Miller with “controlled velocity” as per ¶32) are indicative of a proximity of the robotic surgical tool (22, 24, 32) to tissue (for embodiments in which constraint is defined relative to internal organs) (Figs. 3-8; ¶20, 26-36);
receive input control signals (102) from the plurality of sensors (182, 154, 172) (Miller at Fig. 8, ¶35-35; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62);
switch between a gross motion mode (as per lack of “controlled velocity” as per ¶32) and a precision motion mode (as per “controlled velocity” as per ¶32) in response to receiving a proximity signal (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) indicating the proximity being reduced to less than a threshold value (Figs. 3-8; ¶26-36);
provide gross motion control signals (lack of “controlled velocity” as per ¶32) to the robotic surgical tool (22, 24, 32) based on the input control signals (102) from the force sensor (154) in the gross motion mode (as per lack of “controlled velocity” as per ¶32) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33); and
provide precision motion control signals (“controlled velocity” as per ¶32) to the robotic surgical tool (22, 24, 32) based on the input control signals (102) from the body sensor (182) and the shaft sensor (172) in the precision motion mode (as per “controlled velocity” as per ¶32) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62).
Miller does not expressly disclose:
wherein the handpiece is untethered;
wherein the force sensor is a multi-axis sensor.
Parazynski discloses a controller (102/200) in the form of control stick for controlling devices including a non-vehicle device (410b) (Figs. 1, 3A, 4D; ¶62-66, 87, 102).  In one embodiment, the controller (200) includes a mount member (202a) for connection to fixed base (Fig. 3A; ¶81, 87).  In an alternative embodiment, the controller (1500) is untethered to a fixed base (Fig. 15; ¶144-145).  Parazynski further discloses an embodiment in which a second control member (102b/1503) of the controller (102/200/1500) receives inputs from the user’s thumb in X, Y, and Z axes (Figs. 1, 15; ¶70, 124, 144).  According to Parazynski, receiving thumb inputs in this way exploits the greater dexterity of the thumb (¶124).  Like Miller, Parazynski is concerned with control systems for input devices.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design choice.  Further, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the multi-axis sensor system of Miller since doing so would enhance the system by exploiting the greater dexterity of the thumb.

As per Claim 2, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 1.  Miller does not expressly disclose wherein the joystick comprises a loop dimensioned and positioned to receive a user's thumb.
See rejection of Claim 1 for discussion of teachings of Parazynski.  In one embodiment, the controller (1500) includes a loop (1503) dimensioned and positioned to receive a user's thumb (Fig. 15; ¶70, 124, 144).
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the loop of Miller since doing so would enhance the system by exploiting the greater dexterity of the thumb.

As per Claim 3, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 1.  Miller further discloses wherein the body sensor (182) is selected from a group consisting of an inertial sensor and an electromagnetic tracking receiver (as per “potentiometer”) (Wang at 8:44-62).

As per Claim 4 the combination of Miller and Parazynski teaches or suggests all limitations of Claim 1.  Miller further discloses wherein the shaft sensor (172) is selected from a group consisting of a rotary transducer (as per “corresponding spin”) (Wang at 8:44-51), strain gauge, and an optical sensor.
As per Claim 5, Miller discloses a control system (38) for a robotic surgical tool (22, 24, 32) (Figs. 1, 3; ¶19-23, 26-28), the control system (38) comprising:
an handpiece (e.g., 44) (Figs. 1, 3; ¶22-23, 26), comprising:
a body (46) (Fig. 1; ¶22);
an actuator (146) extending from the body (46; 54/134) (Miller at Fig. 1, ¶22; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33);
a rotatable (via 170) shaft (150) extending from the body (54/134) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-51); and
a plurality of sensors (182, 154, 172) comprising a body sensor (182) embedded in the body (54/134) and configured to detect motion of the body (54/134) in three-dimensional space (Wang at Figs. 1, 8, 8A; 2:32-3:32, 8:15-62), a force sensor (154) configured to detect forces applied to the actuator (146) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33), and a shaft sensor (172) configured to detect rotary displacement of the shaft (150) relative to the body (54/134) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-51);
a proximity detection system (54, 56 in Miller; 70 in Wang) configured to detect a proximity of the robotic surgical tool (22, 24, 32) to tissue (for embodiments in which constraint is defined relative to internal organs) (Miller at Figs. 1, 3 and ¶19-23, 26-28; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8); and
a control circuit (38) communicatively coupled to the plurality of sensors (182, 154, 172) and the proximity detection system (54, 56 in Miller; 70 in Wang) (Miller at Figs. 1, 3 and ¶19-23, 26-28; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8), the control circuit (38) configured to:
receive proximity signals (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) from the proximity detection system (54, 56 in Miller; 70 in Wang) (Figs. 3-8; ¶26-36), wherein the proximity signals (as per 104 in Fig. 8 of Miller with “controlled velocity” as per ¶32) are indicative of the proximity of the robotic surgical tool (22, 24, 32) to tissue (for embodiments in which constraint is defined relative to internal organs) (Figs. 3-8; ¶20, 26-36);
receive input control signals (102) from the plurality of sensors (182, 154, 172) (Miller at Fig. 8, ¶35-35; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62);
switch between a first mode (as per lack of “controlled velocity” as per ¶32) and a second mode (as per “controlled velocity” as per ¶32) in response to receiving a proximity signal (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) indicating the proximity being reduced to less than a threshold value (Figs. 3-8; ¶26-36);
provide first motion control signals (lack of “controlled velocity” as per ¶32) to the robotic surgical tool (22, 24, 32) based on the input control signals (102) from the force sensor (154) in the first mode (as per lack of “controlled velocity” as per ¶32), wherein the first motion control signals (lack of “controlled velocity” as per ¶32) are scaled based on the proximity signal (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33); and
provide second motion control signals (“controlled velocity” as per ¶32) to the robotic surgical tool 22, 24, 32) based on the input control signals (102) from the body sensor (182) and the shaft sensor (172) in the second mode (as per “controlled velocity” as per ¶32) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62).
Miller does not expressly disclose wherein the handpiece is untethered.
Parazynski discloses a controller (102/200) in the form of control stick for controlling devices including a non-vehicle device (410b) (Figs. 1, 3A, 4D; ¶62-66, 87, 102).  In one embodiment, the controller (200) includes a mount member (202a) for connection to fixed base (Fig. 3A; ¶81, 87).  In an alternative embodiment, the controller (1500) is untethered to a fixed base (Fig. 15; ¶144-145).  Like Miller, Parazynski is concerned with control systems for input devices.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design choice.  

As per Claim 7, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 5.  Miller further discloses wherein the shaft (150) further comprises a radial sensor (154) configured to detect radial forces (as per 146) applied to the shaft (150) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33), and wherein the control circuit (38) is further configured to:
receive input control signals from the radial sensor (154) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33); and
provide output control signals to the robotic surgical tool (22, 24, 32) based on the input control signals from the radial sensor (154), wherein the output control signals are configured to apply closure motions to one or more jaws (88, 90) of the robotic surgical tool (22, 24, 32) (Wang at Figs. 1, 7, 8; 2:32-3:32, 7:42-8:33).

As per Claim 8, Miller discloses a control system (38) for a robotic surgical tool (22, 24, 32) (Figs. 1, 3; ¶19-23, 26-28), the control system (38) comprising:
a handpiece (e.g., 44) (Figs. 1, 3; ¶22-23, 26), comprising:
a body (46) (Fig. 1; ¶22);
an actuation arm (146) extending proximally from the body (46; 54/134) (Miller at Fig. 1, ¶22; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33);
a shaft (148) extending distally from the body (46; 54/134) Wang at Figs. 1, 8; 2:32-3:32, 8:15-51); and
a plurality of sensors (182, 154, 172) comprising a body sensor (182) embedded in the body (54/134) and configured to detect motion of the body (54/134) in three-dimensional space (Wang at Figs. 1, 8, 8A; 2:32-3:32, 8:15-62), an arm sensor (154) configured to detect forces applied to the actuation arm (146) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33), and a shaft sensor (172) configured to detect rotary displacement of the shaft (150) relative to the body (54/134) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-51); and
a control circuit (38) communicatively coupled to the plurality of sensors (182, 154, 172) and a proximity detection system (54, 56 in Miller; 70 in Wang) (Miller at Figs. 1, 3 and ¶19-23, 26-28; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8), the control circuit (38) configured to:
receive proximity signals (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) from the proximity detection system (54, 56 in Miller; 70 in Wang) (Figs. 3-8; ¶26-36), wherein the proximity signals (as per 104 in Fig. 8 of Miller with “controlled velocity” as per ¶32) are indicative of a proximity of the robotic surgical tool (22, 24, 32) to tissue (for embodiments in which constraint is defined relative to internal organs) (Figs. 3-8; ¶20, 26-36);
receive input control signals (102) from the plurality of sensors (182, 154, 172) (Miller at Fig. 8, ¶35-35; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62);
switch between a gross motion mode (as per lack of “controlled velocity” as per ¶32) and a precision motion mode (as per “controlled velocity” as per ¶32) in response to receiving a proximity signal (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) indicating the proximity being reduced to less than a threshold value (Figs. 3-8; ¶26-36);
provide output control signals (lack of “controlled velocity” as per ¶32) to the robotic surgical tool (22, 24, 32) based on the input control signals (102) from the arm sensor (154) in the gross motion mode (as per lack of “controlled velocity” as per ¶32) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33); and
provide output control signals (“controlled velocity” as per ¶32) to the robotic surgical tool (22, 24, 32) based on the input control signals (102) from the body sensor (182) and the shaft sensor (172) in the precision motion mode (as per “controlled velocity” as per ¶32) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-62).
Miller does not expressly disclose wherein the handpiece is untethered.
Parazynski discloses a controller (102/200) in the form of control stick for controlling devices including a non-vehicle device (410b) (Figs. 1, 3A, 4D; ¶62-66, 87, 102).  In one embodiment, the controller (200) includes a mount member (202a) for connection to fixed base (Fig. 3A; ¶81, 87).  In an alternative embodiment, the controller (1500) is untethered to a fixed base (Fig. 15; ¶144-145).  Like Miller, Parazynski is concerned with control systems for input devices.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design choice.

As per Claim 9, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the actuation arm (146) comprises a joystick movably coupled to the body (54/134) at a space joint (Fig. 8; 8:25-33).

As per Claim 10, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 9.  Miller does not expressly disclose wherein the joystick comprises a ring dimensioned and positioned to receive a user's thumb.
See rejection of Claim 8 for discussion of teachings of Parazynski.  In one embodiment, the controller (1500) includes a loop (1503) dimensioned and positioned to receive a user's thumb (Fig. 15; ¶70, 124, 144).
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the loop of Miller since doing so would enhance the system by exploiting the greater dexterity of the thumb.
As per Claim 11, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 9.  Miller does not expressly disclose wherein the arm sensor comprises a multi-axis force sensor positioned at the space joint.
See rejection of Claim 8 for discussion of teachings of Parazynski.
Parazynski further discloses an embodiment in which a second control member (102b/1503) of the controller (102/200/1500) receives inputs from the user’s thumb in X, Y, and Z axes are received (Figs. 1, 15; ¶70, 124, 144).  According to Parazynski receiving thumb inputs in this way exploits the greater dexterity of the thumb (¶124).  Like Miller, Parazynski is concerned with control systems for input devices.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the multi-axis sensor system of Miller since doing so would enhance the system by exploiting the greater dexterity of the thumb.

As per Claim 12, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller does not expressly disclose wherein the body sensor comprises an inertial sensor.
See rejection of Claim 8 for discussion of teachings of Parazynski.  Parazynski further discloses embodiments in which suitable sensors include photo detectors, potentiometers, gyroscopes, and accelerometers (¶68).
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to substitute a suitable inertial sensor as per Parazynski within the system of Miller since doing so would enhance the system reducing the cost of the system in the event that a suitable inertial sensor is cheaper to implement than a corresponding position sensor (182) of Miller (as per Wang at Figs. 1, 8, 8A; 2:32-3:32, 8:15-62).

As per Claim 13, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the body sensor (182) comprises an electromagnetic tracking receiver (as per “potentiometer”) (Wang at 8:44-62).

As per Claim 15, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the control circuit (38) is further configured to scale the output control signals (lack of “controlled velocity” as per ¶32) based on the input control signals (102) received by the arm sensor (154) in the gross motion mode (as per lack of “controlled velocity” as per ¶32) in response to the proximity signals (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) received from the proximity detection system (54, 56 in Miller; 70 in Wang) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33).

As per Claim 16, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 15.  Miller further discloses wherein the control circuit (38) is further configured to reduce the output control signals (lack of “controlled velocity” as per ¶32) in the gross motion mode (as per lack of “controlled velocity” as per ¶32) in response to the proximity signals (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) indicating the robotic surgical tool (22, 24, 32) is approaching tissue (for embodiments in which constraint is defined relative to internal organs) (Miller at Figs. 3-8, ¶20, 26-36; Wang at Figs. 1, 8, 2:32-3:32, 8:15-33).

As per Claim 17, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the handpiece (e.g., 44) (Figs. 1, 3; ¶22-23, 26) further comprises a lock (as per “prohibited from further movement” in ¶30) for the actuation arm (146) (Miller at Fig. 3; ¶26-28), wherein the lock (as per “prohibited from further movement” in ¶30) is movable from an unlocked position (when not as per “prohibited from further movement” in ¶30) to a locked position (as per “prohibited from further movement” in ¶30) in response to receiving the proximity signal (as per 104 in Fig. 8 of Miller with “controlled velocity” as per ¶32) indicating the proximity being reduced to less than the threshold value (Figs. 3-8; ¶20, 26-36).
Miller does not expressly disclose wherein the handpiece is untethered.
See rejection of Claim 8 for discussion of teachings of Parazynski.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design choice.  

As per Claim 18, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the body (46) further comprises a spring-loaded actuation button (58/140) movable between an initial position (as per released in 3:43-67) and a depressed position (as per depressed in 3:43-67) (Wang at Figs. 4, 8; 3:43-67, 8:15-24), and wherein the output control signals (lack of “controlled velocity” as per ¶32) based on the input control signals (102) detected by the body sensor (182) in the gross motion mode (as per lack of “controlled velocity” as per ¶32) are only provided to the robotic surgical tool  (22, 24, 32) when the spring-loaded actuation button (58/140) is moved to the depressed position (as per depressed in 3:43-67) (Miller at Figs. 3-8, ¶20, 26-36; Wang at Figs. 4, 8, 3:43-67, 8:15-24).

As per Claim 19, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the shaft (148) further comprises a radial sensor (154) configured to detect radial forces (as per 146) applied to the shaft (148) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33), and wherein the control circuit (38) is further configured to
receive input control signals from the radial sensor (154) (Wang at Figs. 1, 8; 2:32-3:32, 8:15-33); and
provide output control signals to the robotic surgical tool (22, 24, 32) based on the input control signals from the radial sensor (154) to apply closure motions to one or more jaws (88, 90) of the robotic surgical tool (22, 24, 32) (Wang at Figs. 1, 7, 8; 2:32-3:32, 7:42-8:33).

As per Claim 20, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  Miller further discloses wherein the handpiece (e.g., 44) further comprises a trigger (140) and a trigger sensor (as per 58) configured to detect an actuation of the trigger (140) (as per depressed in 3:43-67) (Wang at Figs. 4, 8; 3:43-67, 8:15-24), and wherein the control circuit (38) is further configured to:
receive input control signals from the trigger sensor (as per 58) (Wang at Figs. 4, 8; 3:43-67, 8:15-24); and
provide output control signals to the robotic surgical tool (22, 24, 32) based on the input control signals from the trigger sensor (as per 58) to apply closure motions to one or more jaws (88, 90) of the robotic surgical tool (22, 24, 32) (Wang at Figs. 1, 7, 8; 2:32-3:32, 7:42-8:33).
Miller does not expressly disclose wherein the handpiece is unthetered.
See rejection of Claim 8 for discussion of teachings of Parazynski.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design choice.

As per Claim 21, Miller discloses a control system (38) for a robotic surgical tool (22, 24, 32) (Figs. 1, 3; ¶19-23, 26-28), the control system (38) comprising:
a handpiece (e.g., 44) (Figs. 1, 3; ¶22-23, 26), comprising:
a gross motion (as per lack of “controlled velocity” as per ¶32) controller (38) comprising a sensor (154) (Miller at Figs. 1, 3-8, ¶19-23, 26-36; Wang at Figs. 1, 8, 8A; 2:32-3:32, 8:15-62);
a precision motion (“controlled velocity” as per ¶32) controller (38) comprising an embedded motion sensor (182) (Miller at Figs. 1, 3-8, ¶19-23, 26-36; Wang at Figs. 1, 8, 8A; 2:32-3:32, 8:15-62); and
a control circuit (38) communicatively coupled to the sensor (154), the embedded motion sensor (182), and a proximity detection system (54, 56 in Miller; 70 in Wang) (Miller at Figs. 1, 3, ¶19-23, 26-28; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8), the control circuit (38) configured to:
receive proximity signals (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) from the proximity detection system (54, 56 in Miller; 70 in Wang) (Figs. 3-8; ¶26-36) indicative of a proximity of the robotic surgical tool (22, 24, 32) to tissue (for embodiments in which constraint is defined relative to internal organs) (Figs. 3-8; ¶20, 26-36); and
switch between a gross motion mode (as per lack of “controlled velocity” as per ¶32), in which input control signals (102) from the gross motion (as per lack of “controlled velocity” as per ¶32) controller (38) are utilized to control the robotic surgical tool (22, 24, 32) (Figs. 3-8; ¶26-36), and a precision motion mode (“controlled velocity” as per ¶32), in which input control signals (102) from the precision motion (“controlled velocity” as per ¶32) controller (38) are utilized to control the robotic surgical tool (22, 24, 32), in response to receiving a proximity signal (as per 104 in Fig. 8 of Miller defining “controlled velocity” as per ¶32) indicating the proximity being reduced to less than a threshold value (Figs. 3-8; ¶26-36).
Miller does not expressly disclose: wherein the handpiece is untethered; and wherein the sensor is a multi-axis sensor.
Parazynski discloses a controller (102/200) in the form of control stick for controlling devices including a non-vehicle device (410b) (Figs. 1, 3A, 4D; ¶62-66, 87, 102).  In one embodiment, the controller (200) includes a mount member (202a) for connection to fixed base (Fig. 3A; ¶81, 87).  In an alternative embodiment, the controller (1500) is untethered to a fixed base (Fig. 15; ¶144-145).  Parazynski further discloses an embodiment in which a second control member (102b/1503) of the controller (102/200/1500) receives inputs from the user’s thumb in X, Y, and Z axes (Figs. 1, 15; ¶70, 124, 144).  According to Parazynski receiving thumb inputs in this way exploits the greater dexterity of the thumb (¶124).  Like Miller, Parazynski is concerned with control systems for input devices.
Therefore, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the untethered configuration as per Parazynski to the system of Miller since doing so would be, according to Parazynski, a matter of design choice.  Further, from these teachings of Miller and Parazynski, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the multi-axis sensor system of Miller since doing so would enhance the system by exploiting the greater dexterity of the thumb.

Claims 6 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Pub. No. 2007/0144298) in view of Parazynski (US Pub. No. 2019/0041891), further in view of Lipow (US Pub. No. 2004/0243147).

As per Claim 6, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 5.  In Miller, the proximity detection system (54, 56 in Miller; 70 in Wang) is a robot controller (54) that guides the instruments (22, 24, 32) in accordance with the slave manipulator controller (70) of Wang in view of a constraint controller (56) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8).
Miller does not expressly disclose wherein the proximity detection system comprises a structured light source and an optical receiver.
Lipow discloses a robot control system (10) in which proximity between a surgical instrument (14b, 24b) and tissue (P/1120) is determined by a structured light source (1202) and an optical receiver (1204) (Figs. 1A, 11-12; ¶53, 82-86).  According to Lipow, this system provides a suitable proximity sensor (¶85).  Like Miller, Lipow is concerned with surgical instruments.
Therefore, from these teachings of Miller, Parazynski, and Lipow, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Lipow to the system of Miller as modified in view of Parazynski since doing so would enhance the system by reducing the cost of the system in the event that implementing a proximity sensor as per Lipow is cheaper to implement than positioning control as per the controller of Miller.

As per Claim 14, the combination of Miller and Parazynski teaches or suggests all limitations of Claim 8.  In Miller, the proximity detection system (54, 56 in Miller; 70 in Wang) is a robot controller (54) that guides the instruments (22, 24, 32) in accordance with the slave manipulator controller (70) of Wang in view of a constraint controller (56) (Miller at Figs. 3-8, ¶26-36; Wang at Figs. 1, 4 and 2:23-67, 3:43-4:6, 5:5-8).
Miller does not expressly disclose wherein the proximity detection system comprises a structured light source and an optical receiver.
Lipow discloses a robot control system (10) in which proximity between a surgical instrument (14b, 24b) and tissue (P/1120) is determined by a structured light source (1202) and an optical receiver (1204) (Figs. 1A, 11-12; ¶53, 82-86).  According to Lipow, this system provides a suitable proximity sensor (¶85).  Like Miller, Lipow is concerned with surgical instruments.
Therefore, from these teachings of Miller, Parazynski, and Lipow, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Lipow to the system of Miller as modified in view of Parazynski since doing so would enhance the system by reducing the cost of the system in the event that implementing a proximity sensor as per Lipow is cheaper to implement than positioning control as per the controller of Miller.



Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered as follows.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Miller '298 does not disclose or suggest that a constraint mode can be determined by detecting proximity to real boundaries or real structures at the surgical site, such as determining the proximity between a robotic surgical tool and tissue” (page 9 of Amendment).  As a preliminary matter, no claim recites “real boundaries or real structures at the surgical site”.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim in that Applicant’s argument relates to unclaimed embodiments.  To the extent that Applicant’s argument is intended to relate to the claim language, the claim language at issue recites as follows: “receive proximity signals from the proximity detection system, wherein the proximity signals are indicative of the proximity of the robotic surgical tool to tissue” as per line 14-15 of Claim 5.  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
Consistent with the citations in the rejections, Miller discloses that the monitor (36) displays images of internal organs of the patient (Fig. 1; ¶20), embodiments in which the operator creates boundaries of the spaces (62, 64, 66) by utilizing a pen to draw the boundaries over the video image of the patent (Fig. 7; ¶33-34), and embodiments in which the constraint controller (56) and robot controller (54) govern the robotic surgical tool (22, 24, 32) to operate with a controlled velocity relative to the defined boundaries (Figs. 7-8; ¶33-36).  Accordingly, Miller discloses “receive proximity signals from the proximity detection system, wherein the proximity signals are indicative of the proximity of the robotic surgical tool to tissue” in that the controllers (54, 56) determine whether the robotic surgical tool (22, 24, 32) is near tissue for embodiments in which the boundaries are defined relative to internal organs.
As such, Miller discloses all limitations in the claim language at issue.  Accordingly, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Miller '298 does not disclose or suggest a proximity detection system configured to determine proximity of a robotic surgical tool to tissue, as recited in Claim 5” (page 9 of Amendment).  The claim language at issue recites as follows: “a proximity detection system configured to detect a proximity of the robotic surgical tool to tissue” as per line 10-11 of Claim 5.  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
Consistent with the citations in the rejections, Miller discloses that the monitor (36) displays images of internal organs of the patient (Fig. 1; ¶20), embodiments in which the operator creates boundaries of the spaces (62, 64, 66) by utilizing a pen to draw the boundaries over the video image of the patent (Fig. 7; ¶33-34), and embodiments in which the constraint controller (56) and robot controller (54) govern the robotic surgical tool (22, 24, 32) to operate with a controlled velocity relative to the defined boundaries (Figs. 7-8; ¶33-36).  Accordingly, Miller “a proximity detection system configured to detect a proximity of the robotic surgical tool to tissue” in that the controllers (54, 56) determine whether the robotic surgical tool (22, 24, 32) is near tissue for embodiments in which the boundaries are defined relative to internal organs.
As such, Miller discloses all limitations in the claim language at issue.  Accordingly, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “the combined teachings of Miller '298 and Wang '458 do not disclose or suggest that an input control signal is based on input from these different sensors in different modes, e.g., from Wang's load cell 154 in a first mode and from Wang's position sensors 172 and 182 in a second mode” (page 9-10 of Amendment).  The claim language recites as follows as per line 19-23 of Claim 5: “provide first motion control signals to the robotic surgical tool based on the input control signals from the force sensor in the first mode, wherein the first motion control signals are scaled based on the proximity signal; and provide second motion control signals to the robotic surgical tool based on the input control signals from the body sensor and the shaft sensor in the second mode”.  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
Consistent with the citations in the rejections, Miller discloses that the monitor (36) displays images of internal organs of the patient (Fig. 1; ¶20), embodiments in which the operator creates boundaries of the spaces (62, 64, 66) by utilizing a pen to draw the boundaries over the video image of the patent (Fig. 7; ¶33-34), and embodiments in which the constraint controller (56) and robot controller (54) govern the robotic surgical tool (22, 24, 32) to operate with a controlled velocity relative to the defined boundaries (Figs. 7-8; ¶33-36).  Further consistent with the citations in the rejections, Miller incorporates by reference (see Miller at ¶23) embodiments of Wang in which the input device (134) includes a load cell (154) that provides a signal describing force per unit area at the handle, a sensor (172) that provides a signal describing position of a shaft of the handle, and a sensor (182) that provides a signal describing pivot position of the handle (Wang at Figs. 1, 8, 2:32-3:32, 8:15-62).
Accordingly, Miller discloses “provide first motion control signals to the robotic surgical tool based on the input control signals from the force sensor in the first mode, wherein the first motion control signals are scaled based on the proximity signal” in that the input device (134) of Wang when implemented within the system of Miller would provide signals from sensors (154, 172, 182) including the load cell (154) that provides a signal describing force when “controlled velocity” as per Miller is not appropriate for controlling the robotic surgical tools (22, 24, 32) relative to the defined boundaries.
Further, Miller discloses “provide second motion control signals to the robotic surgical tool based on the input control signals from the body sensor and the shaft sensor in the second mode” in that the input device (134) of Wang when implemented within the system of Miller would provide signals from sensors (154, 172, 182) including the shaft sensor (172) and the body sensor (182) when “controlled velocity” as per MIller is appropriate for controlling the robotic surgical tools (22, 24, 32) relative to the defined boundaries.
As such, Miller discloses all limitations in the claim language at issue.  Accordingly, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Therefore, the combination of references does not teaching providing first motion control signals to the robotic surgical tool based on the input control signals from the force sensor in the first mode and providing second motion control signals to the robotic surgical tool based on the input control signals from the body sensor and the shaft sensor in the second mode, as recited in Claim 5” (page 10 of Amendment).  However, as discussed above, Applicants’ assertions regarding the rejections involve an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664